DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on November 12, 2021.  Claims 7-11 have been amended.  Claim 12 has been cancelled.  Claims 13-14 have been added.  Claims 7-11 and 13-14 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Allowable Subject Matter
Claims 7-11 and 13-14 are allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Naoko Ohashi, Reg. 66,999 on January 20, 2022.

EXAMINER'S AMENDMENT
The application has been amended as follows:  Please cancel claims 1-6.   Please amend claims 7-11 and 13-14.

7.	(Currently Amended)  A vehicle advertisement display system to be mounted on a vehicle, the vehicle advertisement display system comprising:
	a display device; 
an information acquiring unit, including a processor, configured to acquire at least one of position information of the vehicle, information of a traveling state of the vehicle, and environmental information 
	a of the vehicle, information of a traveling state of the vehicle and environmental information inside or outside of the vehicle, from among a plurality of advertisement image candidates; and 


	
the control unit determines a predetermined condition has been established and the advertisement image has been selected based on the acquired at least one of position information of the vehicle, information of a traveling state of the vehicle, and environmental information inside or outside of the vehicle;  
in response to determining the predetermined condition, the control unit switches the light-adjusting member from a state of first transmittance to a state of second transmittance, by adjusting the voltage between the first electrode and the second electrode, the state of first transmittance being transparent or high transmittance of light and the state of second transmittance being opaque or low transmittance of light; and
	the causes the display device to display the selected advertisement image on the light-adjusting member according to the state of the second transmittance, wherein the state of second transmittance stops an application of the voltage between the first and second electrodes.

8.	(Currently Amended)  The vehicle advertisement display system according to claim 7, wherein the display device displays the advertisement image at least toward an outer side of the vehicle.

9.	(Currently Amended)  The vehicle advertisement display system according to claim 7, wherein
	the information acquiring unit acquires at least the position information; and
	the device to display an advertisement image related to a location close to the position of the vehicle from among a plurality of advertisement image candidates based on the position information acquired by the information acquiring unit.

10.	(Currently Amended)  The vehicle advertisement display system according to claim 7, wherein the information acquiring unit acquires at least one of weather, temperature, and humidity, as the environmental information; and
	the unit.


11.	(Currently Amended)  The vehicle advertisement display system according to claim 7, wherein
	the information acquiring unit acquires both the position information and the environmental information; and
	the unit.

13.	(Currently Amended)  The vehicle advertisement display system according to claim 7, wherein
	the display device includes a projector, and
	the control unit causes the projector to display the selected advertisement image in an area where the light-adjusting member, which has been switched to the state of the second transmittance, is arranged.

14.	(Currently Amended)  The vehicle advertisement display system according to claim 13, wherein
	the projector is disposed inside the vehicle, and
	the has been switched to the state of the second transmittance.



 

Kardesler et al. US Publication 20210233115 A1 Vehicle-Mounted Dynamic Content Delevery Systems
Kardesler discloses a method is disclosed for displaying dynamic media content on a vehicle-mounted display as the vehicle travels along a route. The dynamic content may be audio or video content, and is selected based in part on sensor data, which may pertain to contextual or environmental factors. The content may be dynamically adjusted during playback, such as by bouncing or sharply changing direction during a sudden change in velocity or acceleration. Aside from motion-related factors, other contextual and environmental factors include weather, visibility, traffic, location, and time of day.

Chin et al. US Publication 20100151228 A1 Reworkable Liquid Crystal Film and Manufacturing Method Thereof
Chin discloses a reworkable liquid crystal film, including a first substrate, a first conductive layer disposed on the first substrate, and a liquid crystal layer disposed on the first conductive layer. The liquid crystal layer contains microencapsulated liquid crystal droplets dispersed in a thermoplastic polymer matrix. The invention also provides a method for forming the reworkable liquid crystal film.

Knafou et al. US Publication 20080231934 A1 Controllably Displayable Motor Vehicle Window and Method of Advertising or Messaging with the same
Knafou discloses controllably displayable motor vehicle window is (20) disclosed provided with at least one optically transmittable glass or plastic panel (22) and an electrically actuated variable light transmission medium (24, 25) disposed in close proximity to the at least one glass or plastic panel. The image displayed on the vehicle window (20) is controllable in response to the electric field generated by a control device (95) in communication with the variable light transmission medium and with a user input device (101-105, 107) A method of advertising or messaging using the controllably displayable motor vehicle window is also disclosed.

The present invention discloses vehicle advertisement display system to be mounted on a vehicle includes a display unit, a detection unit, and a control unit. The display unit performs display at least toward an interior of the vehicle. The detection unit detects at least one of a state of an occupant riding the vehicle or a motion of the occupant as a target. The control unit causes the display unit to display the advertisement image having an advertising content corresponding to the target detected by the detection unit based on correspondence information that defines the advertising content corresponding to each candidate of the target.

Claim 7 is allowed because the best prior art of record Kardesler, Chin, and Knafou alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
the control unit determines a predetermined condition has been established and the advertisement image has been selected based on the acquired at least one of position information of the vehicle, information of a traveling state of the vehicle, and environmental information inside or outside of the vehicle;  
in response to determining the predetermined condition, the control unit switches the light-adjusting member from a state of first transmittance to a state of second transmittance, by adjusting the voltage between the first electrode and the second electrode, the state of first transmittance being transparent or high transmittance of light and the state of second transmittance being opaque or low transmittance of light; and
	the control unit causes the display device to display the selected advertisement image on the light-adjusting member according to the state of the second transmittance, wherein the state of second transmittance stops an application of the voltage between the first and second electrodes.
Dependent claims 8-11 and 13-14 are allowable based on the same rationale as the claims from which they depend.

Objections to claims 9-11 have been withdrawn.   
Claims 7-12 rejected under 35 U.S.C. 101 have been withdrawn.  

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under
35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea. The applicant has incorporated the features of display device, information acquiring unit, control unit, processor, vehicle, light-adjusting member, first electrode, second electrode, first transmittance, second transmittance, and voltage shows it is a network centric invention. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Please see applicant’s arguments filed on November 11, 2021 with respect to the 35 U.S.C. 101.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hohmann et al. DE 102019219272 Vehicle with an Interior Space and a Method for Controlling a Display Unit in a Vehicle 
Maekawa et al. US Publication 2021/0107339 A1 Vehicle Light-Adjusting Window and Vehicle Light-Adjusting Window System
Vaitkunas GB 2582138 A Switchable Transparent Display
Hadano et al. US Publication 20200031368 A1 Information Processing Apparatus, Information Processing Method, and Non-Transitory Storage Medium
Lam et al. US Publication 20190346701 Event-Based Automated Control of Visual Light Transmission through Vehicle Window
Jabour et al. us Publication 20190263231 A1 Window Tinting System and Method for a Vehicle
Campagnolo et al. US Patent 10323455 B2 Window Control Device
Newman et al. US Patent 10243381 Electrochromic Vehicle Window
Avila et al. US Publication 20180257755 A1 Wirelessly Controlled Electrically Switchable Window System
Lota US Publication 20180141414 A1 Automatic Window Tinting Systems and Methods for a Vehicle
Monarth et al. EP 2977291 Rail Vehicle with a Translucent Device for Displaying Visual Information
Choi et al. US Publication 20180079284 Vehicle Control Device Mounted on Vehicle and Method for Controlling the Vehicle
Willingham et al. US Patent 6580472 Vehicle Window Tinting System and Method
	$22.7 Bn Automotive Glass Market Outlook 2025, M2 Presswire, April 1, 2020
	Smart Glass Market by Technology-Global Forecast 2014-2020, PR Newswire August 4, 2014
	Global Markets and Technologies for Smart Glass, PR Newswire May 30, 2012

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682